         Case 1:19-cv-00498-TMD Document 34 Filed 02/09/21 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 19-498C
                                    (Filed: February 9, 2021)

*************************************
CONSTRUCTORA GUZMAN, S.A.,          *
                                    *
                  Plaintiff,        *
                                    *
      v.                            *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
*************************************
                                            ORDER

       On January 15, 2021, Plaintiff in the above-captioned case filed a Consent Motion to
Extend Deadlines in the Scheduling Order (ECF No. 33). Plaintiff’s motion includes proposed
new deadlines for discovery and filings in this case. Plaintiff’s motion is made with Defendant’s
consent.

       For good cause shown, Plaintiff’s motion is GRANTED, and the schedule is amended as
follows:

       (1) The parties shall complete non-expert discovery on or before February 17, 2021.

       (2) The parties shall make expert disclosures on liability on or before March 22, 2021.

       (3) The parties shall file dispositive motions on or before April 28, 2021. Deadlines for
           responses and replies shall be as stated in Rule 7.2(b).

       IT IS SO ORDERED.

                                                 s/ Thompson M. Dietz
                                                 THOMPSON M. DIETZ
                                                 Judge
